DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 
Response to Arguments

Applicant’s response from 5/3/2021 is acknowledged.  

Claim Rejections – 35 U.S.C. § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  
With respect to therapeutic utility it is noted that Kshirsagar discloses the doses twice a day for an approved indication for the treatment of partial onset seizures in adults with epilepsy.  It states that the IR dose of Keppra® approved for this indication is twice daily of e.g. 250 mg, i.e. 500 mg total.  (p. 2, ll. 3-19).
It is noted that Applicant’s claimed are not directed to a specific method of use of the claimed ER formulation of levitiracem.  Rather, the claims are directed solely to a pharmaceutical composition of levetiracetam, which when administered is ER, and is once-a-day 125-250 mg oral levetiracetam.  Kshirsagar teaches oral once-a-day ER pharmaceutical composition of levetiracetam.  So, Kshirsagar solely does not teach the claimed dose.  It does teach, however, that this dose can be optimized.  In particular, it places no limit on the amount of LEV in the tablet, and further teaches that drug doses, and the way a drug has been formulated has to be evaluated in a multifactorial analysis taking into account things, such as therapeutic efficacy, reduction of incidence of adverse events, enhancement of patient compliance, food effect, absorption, bioavailability, etc. (p. 1, ll. 19-27, p. 2, ll. 24-29).  
Applicant has stated that Wulfert does not cure the deficiency of Kshirsagar because it teaches an average dose of 250 mg twice a day (i.e. 500 mg/day), as required for treating anxiety.  (citing to col. 3, lines 38-39).  (Response, p. 6).
In response, it is noted that first of all, the therapeutic utilities of Kshirsagar and Wulfert are different, and that by no means does Wulfert only teach the doses noted by Applicant.  Preceding the portions cited by Applicant, Wulfert teaches that “[i]n the preferred oral compositions, the dosage unit is between 50 mg and 1000 mg of the active compound.” (col. 3, ll. 27-29; emphasis added).  And after the section noted by Applicant, it further teaches “It is to be understood, however, that the specific doses can be adapted for particular cases, depending on individual need, at the discretion of the responsible physician. The above-mentioned dosages are given exemplary only and by no means limit the scope of practice of the invention.”  As the office action further noted: “).  “The table in Col. 3, lines 50-55 exemplifies capsules comprised of the compound of formula (I) that comprise 125 mg and 250 mg.  Even if one were to take into account disclosure of an oral dose given twice a day, 125 x 2= 250.  Further, Wulfert specifically teaches also capsules of 62.5 mg, and assuming they are given as IR twice a day, 62.5 x 2= 125 mg.  Wulfert teaches that a daily dosage can vary within a wide range of dosage units.  (col. 3, ll. 30-35).”  Thus, there is no question that the disclosure of Wulfert is by far considerably broader than the single sentence Applicant has taken out of context from it, and that Wulfert teaches considerably lower doses of levetiracetam.  
Thus, the rest of the references beyond Wulfert are merely cumulative art.
Applicant has further argued vis-à-vis ADR News the following:

    PNG
    media_image1.png
    333
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    163
    632
    media_image2.png
    Greyscale

This is what the office action provides vis-à-vis ADR News:
“As even further cumulative prior art, the Examiner notes the reference of ADR News, which specifically teaches a dose of 250 mg/day and a dose of 125 mg/day of levetiracetam.  The drug was titrated down in a patient who had Huntington’s disease, and who developed Parkinsonism during treatment with levetiracetam at a dose of 500 mg twice daily.  The patient’s condition improved when the dose was titrated down first to a dose of first 250 mg/day, and then to a dose of 125 mg/day of levetiracetam.

    PNG
    media_image3.png
    445
    435
    media_image3.png
    Greyscale
”
Again, Applicant is reminded again that the claims are directed to a composition, not to a method of treatment.  The office action simply states that doses of levetiracetam in Applicant’s claimed range were studied in a Huntington’s disease patient, and the study also showed optimization of the dose by bringing it down from 250 mg/day to 125 mg/day.  Thus, ADR News at a minimum provides motivation to use lower doses of levetiracetam in at least a further study for yet another therapeutic indication of the drug beyond the two in the first two references above.



The following additional remarks are further made for the record.
Applicant has made arguments against the primary reference Jenkins in view of its disclosure of delivering levetiracetam as a controlled release formulation in a pulsatile manner.  In response, Applicant has impermissibly attacked Jenkins, where as here it was used as a secondary reference in a combination, since the primary reference already teaches ER release, and Jenkins merely cumulatively supplies a missing element of use at a lower dose.

Double Patenting
Applicant has requested that the rejections be held in abeyance.  Accordingly, and in view of Applicant’s claim amendments, a modified rejection has been made below.

Claim 106 is pending, and has been examined herewith.


Claim Rejections – 35 U.S.C. § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 106 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/062446 A2 to Kshirsagar et al. (“Kshirsagar”, of record) alone, or further in view of US Patent 5,447,952 to Wulfert et al. (“Wulfert", of record), ADR news: Levetiracetam.  Parkinsonism: case report.  Reactions (Nov 30, 2006) ISSN:0114-9954 (“ADR News”), and US 20070298098 to Jenkins et al. (“Jenkins”, of record).
Claim interpretation
	Applicant has amended claim 106 as follows:

    PNG
    media_image4.png
    300
    637
    media_image4.png
    Greyscale

The full paragraph of Applicant’s specification pertaining to Applicant’s definition of “extended release” and the newly added portion of the amended claim is reproduced for the record below.  
[1890] The composition in the present invention may be in solid dosage forms such as capsules, tablets, dragrees, pills, lozenges, powders and granule. Where appropriate, they may be prepared with coatings such as enteric coatings or they may be formulated so as to provide controlled releases of one or more active ingredient such as sustained or prolonged release according to methods well known in the art. In certain embodiments, the composition is in form of a slow, controlled, or extended release. The term "extended release" is widely recognized in the art of pharmaceutical sciences and is used herein to refer to a controlled release of an active compound or agent from a dosage form to an environment over (throughout or during) an extended period of time, e.g. greater than or equal to one hour. An extended release dosage form will release drug at substantially constant rate over an extended period of time or a substantially constant amount of drug will be released incrementally over an extended period of time. The term "extended release" used herein includes the terms "controlled release", "prolonged release", "sustained release", or "slow release", as these terms are used in the pharmaceutical sciences. In some embodiments, the extended release dosage is administered in the form of a patch or a pump. The composition may also be in liquid dosage forms including solutions, emulsions, suspensions, syrups, and elixirs.
(emphasis added).
As can be seen from the underlined portion, Applicant’s own definition of “extended release” includes “controlled release”, and is further co-extensive with what Applicant now claims in the limitation “releases the levetiracetam . . . at a substantially constant rate over an extended period of time.” However, since Applicant specifically eliminated the language “extended release”, which per definition includes “controlled release”, the below reference of Jenkins pertaining to controlled release is removed as a primary reference from this rejection.  It is emphasized again that the language of “releases the levetiracetam . . . at a substantially constant rate over an extended period of time”, per Applicant’s specification, refers to “extended release” (but with a carve-out now for “controlled release”).
Rejection
Kshirsagar specifically discloses extended release compositions of levetiracetam (LEV) as known in the art.  (Abstract).  Kshirsagar discloses that the instant formulation seeks by way of an ER once-daily regimen to improve therapeutic efficacy, reduce incidence of adverse events and enhance patient compliance over the available IR release levetiracetam formulation. (p. 2, ll. 24-29).  Kshirsagar teaches that the tablets are for oral administration. (p. 1, ll. 19-28). Kshirsagar teaches how to prepare such tablets with levetiracetam at e.g. 500 mg. (p. 11, Example 3).  But Kshirsagar does not specifically place a limit of how much levetiracetam should be in each tablet, but rather solely states that the ER formulation can comprise from about 30% w/w to about 85% w/w of levetiracetam. (p. 5, ll. 4-7).  
Kshirsagar does not exemplify a formulation that comprises 125-250 mg.  However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to formulate an ER pharmaceutical composition comprising LEV in an amount ranging between 125-250 mg in view of the teachings of Kshirsagar.  One of skill would have been motivated to do so because Kshirsagar places no limit on the amount of LEV in the tablet, and further teaches that drug doses, and the way a drug has been formulated has to be evaluated in a multifactorial analysis taking into account things, such as therapeutic efficacy, reduction of incidence of adverse events, enhancement of patient compliance, food effect, absorption, bioavailability, etc. (p. 1, ll. 19-27, p. 2, ll. 24-29).  
Moreover, additional prior art clearly teaches oral compositions of levetiracetam in the claimed amounts.  Wulfert teaches compounds of formula (I) which reads on levetiracetam (Col. 1, lines 48-55).  Wulfert teaches oral compositions comprising between 50 mg and 1000 mg of the compound of formula (I) (Col. 3, lines 25-55).  The table in Col. 3, lines 50-55 exemplifies capsules comprised of the compound of formula (I) that comprise 125 mg and 250 mg.  Even if one were to take into account disclosure of an oral dose given twice a day, 125 x 2= 250.  Further, Wulfert specifically teaches also capsules of 62.5 mg, and assuming they are given as IR twice a day, 62.5 x 2= 125 mg.  Wulfert teaches that a daily dosage can vary within a wide range of dosage units.  (col. 3, ll. 30-35).
As even further cumulative prior art, the Examiner notes the reference of ADR News, which specifically teaches a dose of 250 mg/day and a dose of 125 mg/day of levetiracetam.  The drug was titrated down in a patient who had Huntington’s disease, and who developed Parkinsonism during treatment with levetiracetam at a dose of 500 mg twice daily.  The patient’s condition improved when the dose was titrated down first to a dose of first 250 mg/day, and then to a dose of 125 mg/day of levetiracetam.

    PNG
    media_image3.png
    445
    435
    media_image3.png
    Greyscale


The previously used primary reference Jenkins was hereto removed as a primary reference solely because of its teachings of a controlled release formulation of LEV.  However, it is noteworthy as cumulative art, because it too teaches the dose range of range of Applicant’s claims.  Specifically, Jenkins teaches an oral controlled release composition containing levetiracetam ([0012], [0019]).  Administration is preferably once a day.  ([0021].  The controlled release composition may deliver levetiracetam in a pulsatile manner, preferably during a period of up to twenty-four hours, which would indicate to one of skill in the art one dosage unit ([0022]). Levetiracetam is in amounts from 0.1-500 mg (which includes 125-250 mg, as claimed by Applicant) and preferably in the amount from 1-100 mg, but generally the levetiracetam is present in the first component and in any subsequent component in any amount sufficient to elicit a therapeutic response. ([0045]).  Jenkins specifically emphasizes that the LEV is present in any amount sufficient to elicit a therapeutic response.
Accordingly, it would have been obvious to the skilled artisan at the time of the invention to combine the teachings of Kshirsagar alone, or further in view of Wulfert,  ADR News and Jenkins, with a reasonable expectation of success of preparing an oral one-dosage-unit, once-a-day, extended release formulation of levetiracetam of 125 mg- 250 mg.  The skilled artisan would have been motivated to do so, because the art recognized the making of such specific dosage forms, their therapeutic utility at 125 mg/day and 250 mg/day specifically, and their preparation and administration as oral extended release formulations for once a day, one dosage unit administration.  Therefore, a composition according to the claimed invention can be prepared by routine experimentation.  The skilled artisan would have been guided by factors such as therapeutic efficacy for the particular indication sought, and would have been specifically motivated by FDA guidance and the art to assess for this indication relevant pharmacokinetic factors such as dose, AUC, Cmax, food effect, side effects, bioavailability, etc.  Doing so as to dose optimization for a given SR, IR, etc. formulation, is routine in the pharmaceutical arts.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 106 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 14/261,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to a pharmaceutical composition comprising levetiracetam in an amount of 125-250 mg, which is released at a substantially constant rate over an extended period of time.  The claims of the co-pending application are likewise drawn to a pharmaceutical composition for improving cognitive function in a subject with age-related cognitive impairment or at risk thereof, comprising levetiracetam in an amount of 125-250 mg, formulated for extended release.  The claims overlap in scope in that the amounts and release mechanism recited in the co-pending application overlap with the present invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627